Citation Nr: 1233710	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  12-16 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether A.R.F, D.C.F. and K.R.F. may be recognized as the Veteran's dependents (stepchildren) for the purpose of VA benefits.

(The issues of entitlement to an initial compensable evaluation for hemorrhoids, an evaluation in excess of 30 percent for status post total left knee arthroplasty, an evaluation in excess of 10 percent for right ankle chronic anterior talofibular ligament strain, entitlement to service connection for back pain, and right and left lower extremity nerve involvement, and entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) will be the subject of a separate decision issued simultaneously with this decision under a separate docket number.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from July 1983 to July 2003.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2012 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  By that letter, the RO denied the Veteran's claim of entitlement to a dependency allowance for his stepchildren A.R.F, D.C.F., and K.R.F. for the purpose of VA benefits.  The Veteran appealed the RO's March 2012 decision to the Board.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals a February 2012 rating decision and February 2012 notice of disagreement that will be considered by the Board in this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

The law provides that a veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115.
Pursuant to 38 C.F.R. § 3.57, except as provided in paragraphs (a)(2) and (3) of this section, the term "child of the Veteran" means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.  See also 38 U.S.C.A. § 101(4)(A), 104(a)).

A child may be deemed the "child" of the Veteran if he or she is the stepchild.  The term means a legitimate or an illegitimate child of the Veteran's spouse.  A child of a surviving spouse whose marriage to the Veteran is deemed valid under the provisions of 38 C.F.R. § 3.52, and who otherwise meets the requirements of this section is included.  38 C.F.R. § 3.57(b).

Evidence of relationship of a stepchild will consist of proof of birth as outlined in 38 C.F.R. § 3.209, evidence of the marriage of the Veteran to the natural parent of the child, and evidence that the child is a member of the Veteran's household or was a member of the Veteran's household at the date of the Veteran' death.  38 C.F.R. § 3.210(d).

Pursuant to 38 C.F.R. § 3.209, age or relationship is established by one of the following types of evidence.  If the evidence submitted for proof of age or relationship indicates a difference in the name of the person as shown by other records, the discrepancy is to be reconciled by an affidavit or certified statement identifying the person having the changed name as the person whose name appears in the evidence of age or relationship.

(a) A copy or abstract of the public record of birth. Such a record established more than 4 years after the birth will be accepted as proof of age or 	relationship if, it is not inconsistent with material of record with the Department of Veterans Affairs, or if it shows on its face that it is based upon evidence which would be acceptable under this section.

(b) A copy of the church record of baptism. Such a record of baptism performed more than 4 years after birth will not be accepted as proof of age or relationship unless it is consistent with material of record with the Department of Veterans Affairs, which will include at least one reference to age or relationship made at a time when such reference was not essential to establishing entitlement to the benefit claimed.

(c) Official report from the service department as to birth which occurred while the veteran was in service.

(d) Affidavit or a certified statement of the physician or midwife in attendance at birth.

(e) Copy of Bible or other family record certified to by a notary public or other officer with authority to administer oaths, who should state in what year the Bible or other book in which the record appears was printed, whether the record bears any erasures or other marks of alteration, and whether from the appearance of the writing he or she believes the entries to have been made at the time purported.

(f) Affidavits or certified statements of two or more persons, preferably disinterested, who will state their ages, showing the name, date, and place of birth of the person whose age or relationship is being established, and that to their own knowledge such person is the child of such parents (naming the parents) and stating the source of their knowledge.

(g) Other evidence which is adequate to establish the facts in issue, including census records, original baptismal records, hospital records, insurance policies, school, employment, immigration, or naturalization records.

The Veteran asserts that he should receive a dependency allowance for stepchildren  A.R.F., D.C.F., and K.R.F.

The Veteran filed a Declaration of Status of Dependents, VA Form 686c in June 2010 on which he sought benefits for stepchildren A.R.F. (born in March 1996), D.C.F. (born in October 1990) and K.R.F. (born in May 1988).  He indicated that he married their mother, J.T.F., in May 2010.

In November 2011, the RO completed a VA Form 21-0820,  "Report of General Information" which documented a phone conversation between the RO and the Veteran at which time he was informed that he needed to submit copies of his stepchildren's birth certificates before they could be added to his award of VA benefits.  The Veteran explained that he was unable to obtain copies of those certificates.

In a November 2011 letter, the RO denied the Veteran's claim stating that his stepchildren could not be added to his award because the RO needed additional evidence.  The letter indicated that providing birth certificates is one of the requirements to adding the Veteran's stepchildren to his award.  The letter also stated that since the Veteran indicated that he could not obtain the required evidence and indicated that he understood that without providing copies of the birth certificates they could not be added to his award, no further action would be taken on his claim.

In November 2011, the Veteran filed a second claim of entitlement to a dependency allowance for his stepchildren A.R.F, D.C.F., and K.R.F. for the purpose of VA benefits.  He stated that he no longer had access to their birth certificates but that he had their Social Security numbers which he could not have been obtained without birth certificates.

In a March 2012, the RO again denied the Veteran's claim for additional benefits for dependents on the basis that the Veteran had not submitted a copy of their birth certificates.

In the May 2012 statement of the case, the RO stated that the claim for A.R.F. remained denied because the birth certificate was not submitted.  It also stated that the claim for D.C.F. and K.R.F. were denied because they did not meet the requirements per law; when he got married these children were already over 18 years of age.

The Board notes that while the Veteran has received notice of his requirement to submit birth certificates of his stepchildren as documentation in support of his claim pursuant to 38 C.F.R. § 38 C.F.R. § 3.210(d), he has not been informed of alternative documentation that can be submitted pursuant to 38 C.F.R. § 3.209 (2011).  Accordingly, upon remand, the Veteran should be notified of the alternative documents that he can submit to substantiate his claim for entitlement to a dependency allowance for his stepchildren A.R.F, D.C.F., and K.R.F. for the purpose of VA benefits.

Accordingly, the case is REMANDED for the following actions:

1. The RO or the AMC should send the Veteran a Veteran Claims Assistance Act (VCAA) notice that notifies him of the information and evidence not of record that is necessary to substantiate his claim for entitlement to a dependency allowance for his stepchildren A.R.F, D.C.F., and K.R.F. for the purpose of VA benefits.  Specifically, the Veteran should be provided with the alternative documentation that can be submitted for such substantiation as set out in 38 C.F.R. § 3.209 (2011) and outlined above.

2.  Thereafter, determine whether any additional development is required based upon any additional evidence obtained by virtue of the foregoing actions.

3.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case, to include consideration of all of the evidence associated with the claims file since the May 2012 statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


